Name: Commission Regulation (EEC) No 2964/85 of 24 October 1985 opening a standing invitation to tender for the export of 500 000 tonnes of feed wheat held by the United Kingdom intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 285/30 Official Journal of the European Communities 25 . 10 . 85 COMMISSION REGULATION (EEC) No 2964/85 of 24 October 1985 opening a standing invitation to tender for the export of 500 000 tonnes of feed wheat held by the United Kingdom intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular Article 7 (5) thereof, Whereas Article 3 of Council Regulation (EEC) No 2738/75 of 29 October 1975 laying down general rules for intervention on the market in cereals (3) provides that cereals held by the intervention agencies shall be disposed of by invitation to tender ; Whereas Commission Regulation (EEC) No 1 836/82 (4), as amended by Regulation (EEC) No 1 806/85 (*), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas the wheat to be exported must be of a quality suitable for feed and must therefore not satisfy any of the criteria laid down in Articles 1 and 3 of Commis ­ sion Regulation (EEC) No 2062/81 ( «) ; Whereas it is appropriate, in the present market situa ­ tion to open a standing invitation to tender for the export of 500 000 tonnes of feed wheat held by the United Kingdom intervention agency ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 The United Kingdom intervention agency may, on the conditions laid down in Regulation (EEC) No 1836/82, open a standing invitation to tender for the export of 500 000 tonnes of feed wheat held by it. Article 2 1 . The invitation to tender shall cover a maximum of 500 000 tonnes of feed wheat to be exported to all third countries . 2 . The regions in which the 500 000 tonnes of feed wheat are stored are listed in Annex I hereto . Article 3 The export licences shall be valid from their date of issue, within the meaning of Article 9 of Regulation (EEC) No 1836/82, until the end of the third month following. Article 4 1 . The time limit for submission of tenders under the first partial invitation to tender shall expire on 13 November 1985 at 1 p.m . (Brussels time). 2 . The time limit for submission of tenders under the last partial invitation to tender shall expire on 22 January 1986 at 1 p.m . (Brussels time). 3 . The tenders shall be lodged with the United Kingdom intervention agency. Only tenders for a quantity of 50 000 tonnes or more shall be accepted . 4 . By way of derogation from the second subpara ­ graph of Article 13 ( 1 ) of Regulation (EEC) No 1836/82, the price increases or reductions applied are those fixed by Commission Regulation (EEC) No 1570/77 0 ­ Article 5 The common wheat to be exported shall be of a quality suitable for feed . Such quality shall be deter ­ mined by non-compliance with any of the criteria laid down in Articles 1 and 3 of Regulation (EEC) No 2062/81 . Article 6 The United Kingdom intervention agency shall notify the Commission of the tenders received not later than two hours after expiry of the time limit for the submission thereof. Notification shall be given as specified in the table in Annex II hereto . Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (  ) OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 107, 19 . 4 . 1984, p . 1 . (3) OJ No L 281 , 1 . 11 . 1975, p . 49 . ( «) OJ No L 202, 9 . 7 . 1982, p . 23 . H OJ No L 169, 29 . 6 . 1985, p . 73 . h) OJ No L 201 , 22 . 7 . 1981 , p . 6 . P) OJ No L 174, 14 . 7. 1977, p. 18 . 25. 10 . 85 Official Journal of the European Communities No L 285/31 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 October 1985. For the Commission Frans ANDR1ESSEN Vice-President ANNEX I (tonnes) Place of storage Quantity Humberside 54 007 North Yorkshire 57 878 West Midlands (Metropolitan) 133 953 Greater London 44 450 Suffolk 149 063 Staffordshire 6 332 Wiltshire 54 317 ANNEX II Standing invitation to tender for the export of 500 000 tonnes of feed wheat held by the United Kingdom intervention agency (Regulation (EEC) No 2964/85) 1 2 3 4 5 6 7 Number of tenderer Consignment No Quantity (tonnes) Offer price (ECU/tonne) Price increases ( + ) or reduction ( ) (ECU/tonne) Commercial costs (ECU/tonne) Destination 1 2 3 etc.